08/27/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0557


                                       DA 19-0557
                                    _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                            ORDER

RAYMOND CLARK SMITH, JR.,

            Defendant and Appellant.
                                _________________

       Upon consideration of counsel for Appellant’s motion to withdraw as counsel of
record, and good cause appearing,
       IT IS HEREBY ORDERED that Appellant in this matter shall file a response to
this motion within sixty (60) days of the date of this Order. The response must be served
upon all counsel of record, including the Attorney General, the County Attorney, and the
Appellate Defender Division.
       IT IS FURTHER ORDERED that counsel shall provide Appellant with the
relevant record and transcripts on appeal.
       The Clerk is directed to give notice of this Order to all counsel of record and to the
Appellant at his last known address.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   AugustORDER
                                                                                          27 2020